Title: From Thomas Jefferson to Craven Peyton, 28 June 1805
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir 
                     
                     Washington June 28. 05.
                  
                  Immediately on the reciept of your letter recieved on the 25th. I informed mr Jefferson that I would pay him for you 156.67D on the 13th. of July and 533.33D on the 10th. of August. on a rigorous attention to dates I found I was obliged to take three days more of July than you had desired. I now inclose you Bullock’s deed, & that for the parts of the warehouse owned by the three girls, according to your request. I expect to be in Albemarle by the 18th. of July. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               